Citation Nr: 1603527	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-04 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen the service connection claim for a right hand disorder.

3.  Whether new and material evidence has been received to reopen the service connection claim for right jaw disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for residuals of a low back injury.  


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction now rests with the Winston-Salem, North Carolina RO.  

In his February 2010 VA Form 9 Substantive Appeal, the Veteran expressed that he wanted appear for a travel Board hearing.  The Veteran was sent a letter in September 2014 informing him that his Travel Board hearing was scheduled in October 2014.  He, however, failed to appear at the hearing and he did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  The request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This case was remanded for further development in February 2015.  Records are now encompassed in Virtual VA and in Veterans Benefits Management System (VBMS) electronic files.

The issues of whether new and material evidence has been received to reopen the service connection claims for a right knee disorder, right hand and right jaw disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disability was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.

2.  Residuals of a low back injury was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A low back disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2008 and May 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Veteran appeals the denial of service connection for a cervical spine disability and residuals of a low back injury.  After weighing the evidence, the Board concludes that the more probative evidence is against the claims.  To that end, service treatment records show complaints of back pain in October 1982.  It was noted that he hurt his back while attempting to lift a big box.  Muscle sprain was assessed.  In January 1983, he complained of back pain that began while attempting to load a truck.  Low back pain was assessed.  The June 1983 separation examination disclosed normal findings for the neck and spine other musculoskeletal system.  At that time, the Veteran denied recurrent back pain and arthritis.  Furthermore, there is no evidence that arthritis was compensably disabling within a year of the appellant's separation from active duty.  

Rather, the record discloses objective evidence of back problems years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

During the June 2008 VA examination, the Veteran reported that while building a bridge a crane hit him in the back and that he has had back pain ever since.  In 1990s, he also reported that he was lifting some heavy rocks and suffered a fractured vertebrae.  

The October 2015 VA examiner noted that review of the service treatment records documents episodic complaint of and treatment for back pain.  While physical examinations during active duty service demonstrated acute muscle strain, the VA examiner noted that there is no evidence of back pain of such severity as to support vertebral fracture during active duty or of such chronicity as to support causality with military service.  The back pain during active duty was self-limiting as there is no report of chronic back pain by the Veteran on the separation physical.  The spine examination in the 1983 physical was negative and there is no report of back pain per the post service medical records until 1996 when the lumbar spine x-ray demonstrated mild anterior wedging low thoracic bodies, with marginal spurring of the lumbar vertebral bodies.  These findings, she stated, on x-ray were documented greater than 10 years post service acute injury.  The VA examiner opined that the medical evidence does not support causality with military service.

Furthermore, the VA examiner stated that the service treatment records are silent regarding any neck injury or treatment for a cervical spine condition.  The separation physical is silent regarding any cervical spine condition and there is no evidence of mechanism of injury during active duty which would result in cervical degenerative disc disease 30 years later he stated.  The cervical spine degenerative disc disease noted on x-ray in 2004 is consistent with age related changes.  The VA examiner also noted that there was no report of a back or neck condition by the Veteran on his claim for compensation on March 20, 1985.

The VA medical opinion is persuasive and warrant being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder.  

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's disabilities directly to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and the Veteran has not presented any such opinion.  

In sum, the most probative evidence of record is against finding that the Veteran's disabilities are directly related to service and against a finding that arthritis was compensably disabling within a year of separation from active duty.  In making this decision the Board notes that the Veteran is competent to report back and neck problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), in this case the etiology of his cervical and low back disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Hence, the appellant is not competent to address the etiology of any current low back and/or cervical spine disorders.  

For the reasons stated above, service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.  

Entitlement to service connection for residuals of a low back injury is denied.  


REMAND

In the February 2015 remand, the Board found that the Veteran's service connection claims for right knee injury, right hand injury and right jaw disorder should have been adjudicated as claims to reopen.  It was noted that the Veteran originally filed a claim for service connection for a right knee cap condition, broken right jaw and broken right hand in March 1985.  The RO denied the claims in August 1985 and the Veteran was informed of his appellate rights.  The Veteran did not submit a disagreement with this decision.  The decision became final.  

The Board notes that service connection was denied in August 1985 because the RO found that the Veteran did not provide sufficient information for rating purposes.  In the notification letter, it was stated that no further action will be taken unless the Veteran was willing to report for an examination.  

In May 2008, the Veteran submitted another claim for service connection.  The Veteran was scheduled for a VA examination in relation to his claim in May 2013.  The record shows, however, that he failed to report for the examination.  The Board observes that the Veteran's claims file has had an inaccurate address for the Veteran. The claims file reflects several items mailed to the Veteran were returned as undeliverable.  It is unclear what address was used to inform the Veteran of the May 2013 examination.  Thus, the Veteran should be scheduled for another VA examination.  

It is noted that typically a new examination is not in order in the absence of reopening the claim.  Where, however, and examination is scheduled it has to be adequate, especially in view of the earlier notation that an exam would be scheduled if appellant would report.  Thus, given the factual and procedural development in this case, the examination requested below is in order.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine if he has a right knee, right hand and/or right jaw disability and if so whether his disabilities are related to service.  Access to VBMS and Virtual VA must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not that any diagnosed right knee, right hand and/or right jaw disability was caused by or aggravated by service.  Any opinion offered must take into account the service treatment records and the Veteran's history and contentions.  The opinion must also be supported by a complete and fully reasoned rationale.

2. After the development requested has been completed, the AOJ should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.



4. After completing all indicated development, the AOJ
should readjudicate the remaining claims on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


